UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7304


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHRISTOPHER HASTINGS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:98-cr-00600-PMD-1; 2:08-cv-70127-PMD)


Submitted:    October 30, 2009              Decided:   December 28, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Hastings, Appellant Pro Se.    Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher       Hastings      seeks       to    appeal      the      district

court’s     order    denying       relief     on    his       28       U.S.C.A.      § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”        28   U.S.C.     § 2253(c)(2).              A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district      court     is    debatable       or       wrong      and       that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                        We have independently

reviewed the record and conclude that Hastings has not made the

requisite    showing.         Accordingly,         we    deny      a    certificate      of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED




                                          2